DETAILED ACTION

Receipt is acknowledged of the amendment filed on July 22, 2022, which has been fully considered in this action.  Claims 15-19 have been amended and claims 1-24 remain in the application. An action as to the merits follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted step is the actual step of creating bubbles within the bulk liquid in the fluid injection nozzle as the gas is exhausted from the multiple exhaust ports.  It is not clear from the two steps provided, introducing the gas into a fluid injection nozzle through a convergent inlet and exhausting the gas from the fluid injection nozzle through a divergent outlet that has multiple exhaust ports, how the bubbles are created by the formation of bubbles within the bulk liquid as the gas is exhausted from the multiple exhaust ports.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020112889 A1(Larsen).
Regarding claim 1, Larsen discloses a fluid injection nozzle (Abstract; Fig. 2) comprising a convergent inlet for receiving a fluid (rounded entrance 39 and inlet opening 44 - Fig. 2; para (0034]-(0035]);  a divergent outlet for exhausting the fluid (outlet opening 45, chamber 46, fluid inlet 40, and exit ports 42 - Fig. 2; para (0035], (0084]); and said divergent outlet having multiple exhaust ports (fluid inlet 40 to multiple exit port 42 - Fig. 2; para (0036]). 
Regarding claim 2, Larsen discloses the fluid injection nozzle of claim 1, and further discloses in which each said exhaust port is oblique to the fluid flow direction through said exhaust port (exit ports 42 disposed at an angle to longitudinal axis of distributor 36 - Fig. 5; 
para [00361). 
Regarding claim 3, Larsen discloses the fluid injection nozzle of claim 1, and further discloses in which each said exhaust port diverges from the central axis of said fluid injection nozzle (exit ports 42 disposed at an angle to longitudinal axis of distributor 36 - Fig. 5; 
para [0036]). 
Regarding claim 4, Larsen discloses the fluid injection nozzle of claim 1, and further discloses in which the axis of each said exhaust port describes an arc (real-world fluid flow is incapable of instantaneous directional changes and of necessity must change direction through an arcuate path, no matter how small; accordingly, the flow direction from inlet 40 to exit ports 42 follows an arcuate path; Fig. 5). 
Regarding claim 5, Larsen discloses the fluid injection nozzle of claim 1, and further discloses in which each said exhaust port terminates in an outer surface of said fluid injection nozzle that is not perpendicular to the central axis of said fluid injection nozzle (exit ports 42 disposed at an angle to longitudinal axis of distributor 36 - Fig. 5; para [0036]). 
Regarding claim 8, Larsen discloses the fluid injection nozzle of claim 1, and further discloses in which said divergent outlet comprises two said exhaust ports, three said exhaust ports, four said exhaust ports, five said exhaust ports, or six said exhaust ports (exit ports 42 comprise four distinct ports - Fig. 4; para (0036]). 
Regarding claim 14, Larsen discloses the fluid injection nozzle of claim 1, and further discloses the fluid injection nozzle is manufactured of a wear resistant material comprising plastic, metal, ceramic, or urethane overmolded over steel (diffuser nozzle 30 is metallurgically bonded to bit 10, being formed of metal - Fig. 2; para [00331). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020112889 A1(Larsen) as evidenced by US 3,277,971 (Roy).
Regarding claim 6, Larsen (Fig. 2) discloses the fluid injection nozzle of claim 1, but does not expressly teach that the fluid injection nozzle in which each said exhaust port terminates in an outer surface of said fluid injection nozzle that is parallel to the central axis of said fluid injection nozzle. However, in an alternative embodiment (Fig. 10B), Larsen discloses the fluid injection nozzle in which each said exhaust port exits from the side of the fluid injection nozzle, as shown in Fig. 10B; para (0095]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, practicing routine experimentation, that the fluid injection nozzle taught by Larsen (Fig. 2) could have been modified as claimed in view of Larsen (Fig. 10B) to have the ultimate flow direction from the exhaust port to be non-parallel to the initial flow direction into the nozzle from the side of the fluid nozzle, as desired or necessary to meet the requirements of a particular application. 
Regarding claim 9, Larsen discloses the fluid injection nozzle of claim 1, and while Larsen does not specifically teach in which the orientation of said exhaust ports relative to the gravitational field is between sixty degrees and one hundred and twenty degrees of vertical, selecting an angle is within the ordinary skill of one in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, practicing routine experimentation, that the fluid injection nozzle taught by Larsen could have been modified as claimed to have the exhaust ports positioned in the claimed orientation relative to the gravitational field, as desired or necessary to meet the requirements of a particular application. 
Regarding claim 10, Larsen (Fig. 2) discloses the fluid injection nozzle of claim 1, but does not expressly teach that the angle by which said exhaust ports diverge from said central axis increases in the downstream direction. However, in an alternative embodiment (Fig. 12B), Larsen discloses that the angle by which said exhaust ports diverge from said central axis increases in the downstream direction (angle of unmarked exhaust port continues to diverge from central axis, as shown in Fig. 12B; para (0096]}. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the fluid injection nozzle taught by Larsen (Fig. 2) could have been modified as claimed in view of Larsen (Fig. 12B) to have the ultimate exit flow direction diverge from the central axis in an ever-increasing angle of divergence, as a way to achieve a high degree of divergence in a controlled and gradual manner, as desired or necessary to meet the requirements of a particular application. 
Regarding claim 11, Larsen (Fig. 2) discloses the fluid injection nozzle of claim 1, and further teaches that the angle of divergence increases from zero to a non-zero value (real-world fluid flow is incapable of instantaneous directional changes and of necessity must change direction through an arcuate path, no matter how small; accordingly, the flow direction from inlet 40 to exit ports 42 follows an arcuate path, which means an increasing angle of divergence, from zero degrees to a non-zero value; Fig. 5; para (0036]), but Larsen (Fig. 2) does not expressly teach that the angle by which said exhaust ports diverge from said central axis increases in the downstream direction from a value of zero at its narrowest up to a maximum of between 25 degrees and 45 degrees. However, Larsen (Fig. BA-8B) teaches that the angle by which said exhaust ports diverge from said central axis increases in the downstream direction from a value of zero at its narrowest up to a maximum of between 25 degrees and 45 degrees (exit ports 42 disposed at an angle of 15 degrees to longitudinal axis of distributor 36 - Fig. 5, 8A-8B; para [0036), (0091]}. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the fluid injection nozzle taught by Larsen (Fig. 2) could have been modified as claimed in view of Larsen (Fig. BA-8B) to have had the angle of divergence increasing to a maximum up to the claimed maximum values, as desired or necessary to meet the requirements of a particular application. 
Regarding claim 12, Larsen discloses the fluid injection nozzle of claim 1, and while Larsen does not specifically teach in which said fluid is a gas or an aerosol, Larsen discloses said fluid is a drilling fluid (drill bit fluid enters through nozzle 30 - Fig. 2; para (0032)-(0034]), which is well-known in the art as being formed, sometimes, from a gaseous material (as evidenced by US 3,277,971 (Roy), gaseous drilling fluid is employed as a lubricant to assist in reducing drill stem torque). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a gaseous fluid. 
Regarding claim 13, Larsen discloses the fluid injection nozzle of claim 1, and while Larsen does not specifically teach in which said divergent outlet discharges into a liquid, a slurry, or a gas, Larsen discloses said fluid is a drilling fluid (drill bit fluid enters through nozzle 30 - Fig. 2; para [0032]-(00341), which is well-known in the art as being formed, sometimes, from a gaseous material (as evidenced by US 3,277,971 (Roy), gaseous drilling fluid is employed as a lubricant to assist in reducing drill stem torque). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a gaseous fluid.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20020112889 A1(Larsen).
Regarding claim 7, Larsen discloses the fluid injection nozzle of claim 1, but does not teach a throttling device variably blocks or restricts said fluid from entering said convergent inlet. Harata discloses a fluid injection nozzle (Abstract; Fig. 1A) comprising: a convergent inlet for receiving a fluid (fluid flows through passage 50 through inner surface 14 - Fig. 1A; para [0058)-(00591); an outlet for exhausting the fluid (fluid exits from injected port plate 25, having injection ports 25a-25d - Fig. 1B; para (0059)-(0061]); and said outlet having multiple exhaust ports (injection ports 25a-25d - Fig. 1B; para [0059)-(00611); in which a throttling device variably blocks or restricts said fluid from entering said convergent inlet (valve seat 14a restricts fluid from flowing through passage 50 - Fig. 2; para [0058]-[00591). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a throttling device in order to allow the user to restrict flow through the injection nozzle. 

Allowable Subject Matter
Claims 15-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument’s filed July 22, 2022 regarding claim 1 that Larsen fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. said divergent outlet having a plurality of divergent exit ports) is not recited in the rejected claim. The only language used in claim 1, is “said divergent outlet having a multiple exhaust ports(i.e. plurality of exit ports).  There is no claim language positively reciting that the exhaust ports are divergent as well as the divergent outlet. Larsen still reads on the claim as written.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments regarding claim 1 in which the applicant disagrees with how the examiner equates Larsen’s outlet opening 45, chamber 46, fluid inlet 40 and exit ports 45 with applicant’s divergent outlet as claimed.  Note that claim 1 uses the transitional term “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements such as the additional elements defining the divergent outlet of Larsen.  The claim language in claim 1 only recites a divergent outlet. See MPEP 2111.03.I.  Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).
In response to applicant's argument’s regarding claim 1 that Larsen’s nozzle and ports are only designed to reduce the drilling of fluid exit flow velocities and direct flow paths of the drilling fluid to advantageous locations as jets of fluid and fail to show certain features of applicant’s invention.  It is noted that the features upon which applicant relies (i.e. the optimization for bubble creation or increasing the fluid’s surface area) is not recited in the rejected claim. The only language used in claim 1, is “said divergent outlet having a multiple exhaust ports”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument’s filed July 22, 2022 regarding claim 2 that Larsen fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. small bubbles are only formed where the gas velocity is parallel to the gas/liquid boundary and that oblique exhaust ports 16a form stable oblique shock waves that do not reflect the gas jet flow back into the exhaust port) is not recited in the rejected claim. The only language used in claim 2, is “said exhaust port diverges from the central axis of said fluid injection nozzle”, which Larsen teaches. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s arguments to claim 6, see paragraph 10 above.
Regarding applicant’s arguments to claim 15, see paragraph 4 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752